              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:21-cv-00189-MR-WCM


JILL N. WASKEY,                 )
                                )
                   Plaintiff,   )
                                )
vs.                             )                       ORDER
                                )
MONICA H. LESLIE and FAMILY     )
COURT OF HAYWARD COUNTY,        )
NORTH CAROLINA,                 )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The Plaintiff initiated this action on July 22, 2021. [Doc. 1]. Along with

her Complaint, the Plaintiff moved to proceed without the prepayment of fees

and costs.    [Doc. 2].   On July 28, 2021, the Court entered an Order,

concluding that the Complaint was subject to dismissal pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. [Doc. 3 at 6-7]. The Court

further found that the Plaintiff had adequate resources with which to pay the

required filing fee. [Id. at 7]. The Court gave the Plaintiff thirty (30) days to

pay the required filing fee and to file an amended complaint addressing the

deficiencies identified in the Court’s Order. [Id. at 7-8]. The Plaintiff was

specifically warned that failure to file an amended complaint or to pay the


      Case 1:21-cv-00189-MR-WCM Document 4 Filed 09/09/21 Page 1 of 2
required filing fee would result in the dismissal of this action without

prejudice. [Id.].

      More than thirty (30) days has passed since the entry of the Court’s

Order, and the Plaintiff has failed to pay the required filing fee or to amend

her Complaint. As the Court previously noted [Doc. 3 at 4], the Plaintiff’s

Complaint fails to allege a plausible disability discrimination claim.

Accordingly, the Plaintiff’s Complaint is hereby dismissed without prejudice.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Complaint is hereby

DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is respectfully directed to close this civil action.

      IT IS SO ORDERED.
                           Signed: September 9, 2021




                                           2



      Case 1:21-cv-00189-MR-WCM Document 4 Filed 09/09/21 Page 2 of 2
